BSe.A20-M|-00836-KA Doc #: 1 Filed: 12/07/20 Page: 1 of 4 PAGEID #: 1
ae
EERE

 

we Sy ok OA
a sf “RRQE YE for the
ye SUE MG Southern District of Ohio
as

* in the Matter of the Search of

(Briefly describe the to be searched
Wf) the person bp name and address)

U.S. Postal Service Priority Mail parcel 9405 5368 9784
6353 6627 26 addressed to “Cortland Reid Williams, PO
Box 349, Centerburg, OH 43011-0349"

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idemifp the person or describe the
property to be searched and give its location):

See Attachment A, which is fully incorporated herein.

located in the Southem District of Ohio , there is now concealed (identify the

person or describe the property to be seized}:
See Aitachment 5, which Is fully Incorporated herein.

Case No.

2 Do-Mm)-S36

Senet Sone “ieee See Seagal? Seg

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
@ evidence of a crime;
@f contraband, fruits of crime, or other items illegally possessed;
C property designed for use, intended for use, or used in committing a crime;
O a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a)(1) Possession with intent to distribute a controlled substance
21 U.S.C, § 843(b) Prohibited use of a communication center (U.S. Mail)

The application i facts;
See the busched A avit of Sess farts: at Dustin L. Rambacher, which is fully incorporated herein.

@ Continued on the attached sheet.

© Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

og

Applicant's signature

Dustin L. Rambacher, Special Agent USPS OIG
Printed name and title

Swom to before me and signed in my presence.

Date: December 7, 2020

City and state: Columbus, OH

 
Case: 2:20-mj-00836-KAJ Doc #: 1 Filed: 12/07/20 Page: 2 of 4 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF

U.S. POSTAL SERVICE PRIORITY MAIL

PARCEL 9405 5368 9784 6353 6627 26 Case No.
ADDRESSED TO “CORTLAND REID

WILLIAMS, PO BOX 349, CENTERBURG,

OH 43011-0349”

 

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR SEARCH WARRANT

I, Dustin L. Rambacher, being duly sworn, deposes and states the following:

1. Tam a Special Agent for the U.S. Postal Service Office of Inspector General (USPS
OIG) assigned to conduct general investigations of USPS employees and the abuse of U.S. Mail.
I have been a USPS OIG Special Agent since 2011. During this time, I have been assigned to
conduct investigations of narcotics and internal mail theft, investigating the mailing of illegal
narcotics, their proceeds, and the theft, rifling, destruction, mistreatment, willful delay, or
tampering of the U.S. Mail. I have training and experience in the enforcement of laws in the United
States, including training on how to conduct drug related investigations, search and seizure laws,
evidence handling and processing, and drug identification and field testing. I am a graduate of the
Criminal Investigator Training Program at the Federal Law Enforcement Training Center at
Glynco, Georgia. I have a Bachelor’s degree in criminal justice from the University of Mount
Union and a Master’s degree in criminal justice from the University of Cincinnati.

2. The information in this affidavit is based on personal knowledge and information
provided to me by other jaw enforcement officers and individuals. The information in this affidavit
is provided for the limited purpose of establishing probable cause. The information is not a

complete statement of all facts related to this case.
Case: 2:20-mj-00836-KAJ Doc #: 1 Filed: 12/07/20 Page: 3 of 4 PAGEID #: 3

3. On November 20, 2020, I received information about possible abuse of the U.S.
Mail. I was provided a recording of a video posted to an Instagram account named
“cortland15563”. In this video, a person resembling Cortland Williams of Centerburg, Ohio, is
observed in the video (the resemblance was drawn from a comparison between Cortland
Williams’s driver’s license picture and the person in the video), along with images of a several
dark-colored tablets, on top of what appeared to be a cut open vacuum seal bag, with overlayed
text stating “Reaper xtc pills 350mg” and “Weigh out to .4 pressed in Finland.” Also in this video
was a plastic bag filled with orange-colored tablets with overlayed text stating “30mg addies.” |
know that the terms “xtc” and “‘addies” are used as slang terms for the drugs ecstasy and Adderall,
respectively. I also know that vacuum seal bags are often used to ship illegal drugs through U.S.
Mail.

4, On December 3, 2020, I conducted a review of parcels inbound to Central Ohio. In
this review, I observed that a parcel was inbound to PO Box 349, Centerburg, OH 43011-0349.
The parcel (TARGET PARCEL), Priority Mail parcel 9405 5368 9784 6353 6627 26, is addressed
to “Cortland Reid Williams.” The return address on TARGET PARCEL is “Serenity Gift Shop,
2627 Douglas Avenue 115, Dallas, TX 75219.” TARGET PARCEL originated in Texas on
December 2, 2020.

5. On December 5, 2020, I intercepted and took custody of TARGET PARCEL from
the mailstream in the Southern District of Ohio. TARGET PARCEL was located in a postal facility
in mail transportation equipment destined for Centerburg, Ohio. TARGET PARCEL is currently
secured at a Central Ohio Drug Enforcement (CODE) Task Force office located in the Southern

District of Ohio.
Case: 2:20-mj-00836-KAJ Doc #: 1 Filed: 12/07/20 Page: 4 of 4 PAGEID #: 4

11. Based on the foregoing facts, probable cause exists to believe that TARGET
PARCEL, USPS Priority Mail Express parcel with tracking number 9405 5368 9784 6353 6627
26, contains controlled substances in violation of Title 21, United States Code, Sections 841(a){1)
and 843(b). I respectfully request the Court to find probable cause to issue a search warrant to
search the parcel described in Attachment A for the items listed in Attachment B.

Kee a_—

Dustin L. Rambacher

Special Agent

USS. Postal Service
Office of Inspector General

 

Sworn and subscribed before me this!" day of December 2020.

 
